IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: CONDEMNATION BY SUNOCO             : No. 94 WM 2016
PIPELINE L.P. OF PERMANENT AND            :
TEMPORARY RIGHTS OF WAY FOR               :
THE TRANSPORTATION OF ETHANE,             :
PROPANE, LIQUID PETROLEUM GAS,            :
AND OTHER PETROLEUM PRODUCTS              :
IN THE TOWNSHIP OF DERRY,                 :
WESTMORELAND COUNTY,                      :
PENNSYLVANIA, OVER THE LANDS OF           :
TODD R. THORNE AND SUSAN A.               :
THORNE                                    :
                                          :
                                          :
PETITION OF: TODD R. THORNE AND           :
SUSAN A. THORNE                           :


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of January, 2017, the Application for Extraordinary Relief

is DENIED.